FILED
                               FOR PUBLICATION
                                                                             APR 21 2017
                   UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


STATE OF HAWAII; ISMAIL                           No.   17-15589
ELSHIKH,
                                                  D.C. No.
              Plaintiffs-Appellees,               1:17-cv-00050-DKW-KSC
                                                  District of Hawaii,
 v.                                               Honolulu

DONALD J. TRUMP, in his official
capacity as President of the United               ORDER
States; U.S. DEPARTMENT OF
HOMELAND SECURITY; JOHN F.
KELLY, in his official capacity as
Secretary of Homeland Security; U.S.
DEPARTMENT OF STATE; REX W.
TILLERSON, in his official capacity as
Secretary of State; UNITED STATES
OF AMERICA,

              Defendants-Appellants.


THOMAS, Chief Judge and En Banc Coordinator:

      The full court was advised of the petition for initial hearing en banc. A

judge requested a vote on whether to hear the matter en banc before the limited en

banc court. Another judge requested a vote on whether to hear the matter en banc

before the full court. The matter failed to receive a majority of the votes of the

nonrecused active judges in favor of initial en banc consideration. Fed. R. App. P.
35. Therefore, initial en banc proceedings are concluded, and all remaining issues

will be decided by the three-judge panel. The denial of the request for initial

hearing en banc does not preclude any party from filing a petition for rehearing en

banc pursuant to the applicable rules following issuance of the panel opinion.

      This case is scheduled for oral argument before the three-judge panel at 9:30

a.m. on Monday, May 15, 2017, in Seattle Washington.




                                          2